Name: Commission Regulation (EC) NoÃ 524/2008 of 11Ã June 2008 amending Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999, with regard to the time limit for using wine alcohol awarded for new industrial uses
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  trade policy;  agricultural activity
 Date Published: nan

 12.6.2008 EN Official Journal of the European Union L 153/33 COMMISSION REGULATION (EC) No 524/2008 of 11 June 2008 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999, with regard to the time limit for using wine alcohol awarded for new industrial uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2), lays down, inter alia, detailed rules for disposing of stocks of alcohol obtained by distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) Pursuant to Article 80 of Regulation (EC) No 1623/2000, tendering procedures are opened to sell wine alcohol for new industrial uses in order to reduce stocks of wine alcohol of Community origin and enable small-scale industrial projects to be carried out or such alcohol to be processed into goods intended for export for industrial uses. (3) In view of the large quantities of alcohol sold in 2006 for new industrial uses, the period within which tenderers must use the alcohol, namely two years, provided for in Article 85(5) of Regulation (EC) No 1623/2000, is too short and should be extended by one year. (4) Regulation (EC) No 1623/2000 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 85(5) of Regulation (EC) No 1623/2000 is replaced by the following: 5. The alcohol must be fully used within three years of the date of first removal. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1433/2007 (OJ L 320, 6.12.2007, p. 18).